of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date uil number info release date conex-146131-08 the honorable david loebsack member u s house of representative sec_125 south dubuque street iowa city ia dear congressman loebsack this letter is in response to your inquiry dated date on behalf of your constituent --------------------------- -------------------- a member of the --------------------------- stationed in egypt asked why he must partake in training exercises in the red sea to qualify for the combat_zone tax exclusion i am providing the following information to assist you in your response to -------------------- gross_income is all income from whatever source including compensation earned while providing military service sec_61 of the internal_revenue_code the code an enlisted member of the armed_forces can exclude from gross_income any compensation that he or she receives for any month the member actively serves in a combat_zone for any amount of time sec_112 of the code under this law commonly referred to as the combat_zone tax exclusion a combat_zone is any area which the president of the united_states by executive_order designates as an area in which armed_forces of the unites states are or have after date engaged in combat sec_112 of the code as of today the president has not designated egypt as a combat_zone by any presidential executive_order the change ------------- --- ------ requested would require a presidential act to change egypt’s status and designate it as a combat_zone an enlisted member not stationed in a combat_zone can qualify for the combat_zone tax exclusion in two ways first if an enlisted member serves in a combat_zone for any part of a month even if stationed in a nearby non-combat zone the enlisted member can exclude all compensation_for that month from gross_income to the same extent as if the member had served in the combat_zone for the entire month regulations sec_1_112-1 because executive_order no designated the red sea as a combat_zone if an enlisted member of the armed_forces performs service on conex-146131-08 the red sea for any part of a month the member can exclude their compensation_for the entire month sec_112 of the code in limited circumstances an enlisted member can qualify for the combat_zone tax exclusion for performing military service in an area outside of a designated combat_zone regulations sec_1_112-1 provides that a member of the armed_forces who performs military service outside of a designated combat_zone is deemed to serve in that combat_zone if the member’s service directly supports military operations in the combat_zone and the service qualifies the member for the special pay for duty subject_to hostile fire or imminent danger authorized under section of title of the united_states_code hostile fire imminent danger pay military members must satisfy the requirements of sec_112 of the code to exclude military service compensation from gross_income it would take legislative action to amend the internal_revenue_code to permit all overseas military personnel to exclude all their compensation from gross_income i hope this information is helpful if i can assist you further please contact me or --------- --------------------at ----- ------------- sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
